 In theMatterof THE PARK FLORALCOMPANYandUNITED GREEN-HOUSE AND FLORAL 11VORKERSUNION No. 510OF THE UNITED CAN-NERY, AGRICULTURAL,PACKING ANDALLIEDWORKERS OF AMERICA.AFFILIATEDWITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1540.-Decided January11, 1940Commercial Oreentouses-Jurisdictions, of Board:commerce: interstate dis-tribution through cooperative marketing agency of goods sold locally to agency ;company, by "leasing" greenhouses to certain employees, did not ceaseengagingin business connected with interstate commerce; employees working in or inconnection with commercial greenhouses not "agricultural laborers"-EmployeeStatus:term "any employee" in Section 2 (3) of the Act embraces all employeesin -the legal and conventional sense except those by express provision excluded ;designation of employees in certain "leases" as lessees or independent con-tractors, not determinative of ; provisions in "leases" relating to demise to em-ployees of greenhouses, not determinative of ; greenhouse employees named as"lessees" in "leases" of greenhouses executed by employer, not independentcontractors or proprietors, but employees under Act ; other workersin green-houses, accordingly, are employees of "lessor" and not of"lessees"-AgriculturalLaborer:defined : employees working in or in connection with commercialgreenhouses, not; cultivation in commercial greenhouses, not done on a farm orincident to ordinary Ial riniiig operations ; artificial conditions and continuousnon-seasonal production as factors distinguishing industrial from agriculturalemployment-Investigation of Representatives:controversy concerning repre-sentation of employees ; employer refuses to recognize union until certified byBoard-Unit Appropriate for Collective Bargai-nirig:allworkers employed inand in connection with the Company's greenhouses, including growers,assistantgrowers, helpers, assistant helpers, truck drivers, firemen, assistant firemen, tem-peraturemen, repairmen, and shipping clerks. but excluding all persons havingauthority to hire and discharge, the superintendent, assistant superintendent,and the secretary of the Company, and timekeeper-ElectionOrdered:date ofholding, postponed in view of filing of charges of unfair labor practices afterhearing.Mr. Marion A. Prowell,for the Board.Daivis and Wallbank,byMr. Harry C. DavisandMr. Stanley T.Wallbank,of Denver, Colo., for the Company.Mr. Clyde L. Johnson,of Denver, Colo., for the Union.Mr. Parker BaileyandMr. Ralph Thvn.kler,of counsel to the Board.19 N. L. R. B., No. 44.'40 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 25, 1939, United Greenhouse and Floral Workers Union,No. 510, herein called the Union, filed with the Regional Directorfor the Twenty-second Region (Denver, Colorado) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of The Park Floral Company, Engle-wood, Colorado, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On August 14, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.On September 2, 1939, the Acting. Re-gional Director issued a notice of hearing, and on September 9, 1939,an amended notice of hearing, copies of each of which were dulyserved upon the Company and upon the Union.On September 12, 1939, the Company filed an answer to the peti-tion.Therein the Company denied that any question affectingcommerce was here involved, within the meaning of the Act; deniedthat the Union had been designated as collective bargaining repre-sentative by a majority of the present greenhouse employees of theCompany; and alleged that the greenhouse employees of the Com-pany are excepted, as agricultural laborers, from the provisions ofthe Act.The answer further alleged that since September 1, 1939,the greenhouses owned by the Company had been and were beingleased to lessees who will carry on substantially the greenhouse opera-tions previously engaged in by the Company; that any personsemployed by such lessees in such greenhouses were and would beemployees of the lessees and not of the Company; and that, accord-ingly, the question concerning representation alleged in the petitionhad become moot.Pursuant to the notice a hearing was held on September 12, 1939,at Denver, Colorado, before Thomas S. Wilson, the Trial Examinerduly designated by the Board.The Board and the Company were-represented by counsel, and the Union by its representative.Allof said parties participated in the hearing.Full oportunity to beheard, to examine and cross-examine witnesses, and to introduce THE PARK FLORAL COMPANY405evidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onobjections to the admission of evidence.At the close of the hearingthe Company orally moved to dismiss the petition, on the groundthat no question affecting commerce was involved, within the mean-ing of the Act; that the greenhouse employees of the Company areexcepted, as agricultural laborers, from the provisions of the Act;that the proof failed to establish the designation of the Union as thecollective bargaining representative of a majority of the greenhouseemployees of the Company ; and that the proof failed to establishthe other material allegations of the petition.The Trial Examinerreferred to the Board for appropriate action the matters covered bythe motion affecting the jurisdiction of the Board, and otherwisedenied the motion.The Board has reviewed the above rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.For reasons appearinghereinafter, the motion to dismiss the petition is denied.Subsequent to the hearing the Company lodged with the Board forfiling as part of the record herein a certain stipulation and agreementbetween itself and counsel for the Board concerning certain facts.The Board hereby directs the filinginstanterherein of said stipula-tion and agreement, as "Board Exhibit No. 7."Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company owns about 15 acres in Englewood, Colorado, to-gether with 31 greenhouses and some packing sheds erected thereon.Flowers 1 and plants are grown in the greenhouses throughout theyear, and on the unoccupied land during the temperate months.They are packed and crated for shipment in the packing sheds.TheCompany also owns and operates a retail store some 6 miles distantinDenver, where flowers, plants, and related products are sold toconsumers.The floral products grown in and about the greenhouses, in part,are sold through the Company's retail store, and in part, the sub-stantial amount, are distributed through The Park-Elitch Company,herein called Park-Elitch, a Colorado corporation having its prin-cipal place of business in Denver.Park-Elitch is a cooperativemarketing agency organized by 14 owners of greenhouses includingthe Company, and engaged in the business of selling plants and flow-ers.The Company owns 22 per cent of the capital stock of Park-Elitch, and the secretary of the Company is its president.Park-'Flowers as used herein includes potted bulbs.283030-41-col. 19-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDElitch employs 3 salesmen who make sales to customers in 17 Statesin the central, southern, and western portions of the country.Dis-tribution through Park-Elitch of plants andflowersgrown in andabout the Company's greenhouses is in pursuance of a contract be-tween the Company and Park-Elitch providing. for the exclusivesale inthe Company's retail store.2This contract is to continue ineffect for 3 years.Plants are packed by the Company and shippedon order of Park-Elitch from the Company's greenhouses and pack-ing sheds to customers of Park-Elitch located inside and outside ofthe State of Colorado; 3 flowers are delivered to Park-Elitch in Den-ver for shipment by it.At the time of the filing of the petition herein and prior to Sep-tember 1, 1939, the cultivation of floral products in and about theCompany's greenhouses, as well as their sale, was exclusively thebusiness of the Company.On or about September 1, 1939, the Com-pany entered into an arrangement with the "growers" then in itsemploy, involving in part the making of certain indentures, in formleases,with these persons.5The growers were the most skilled andexperienced of the greenhouse employees and in ' direct charge ofcultivation.The instruments in question were made as of September 1, 1939,and provided for a "lease" 6 of a certain number of the Company'sgreenhouses for a period of 1 year to each grower "to grow vegetables,7plants, and flowers therein, upon the . . . terms and conditions"stated in the leases."The leases were made non-assignable, and pro-hibited any subleasing without the consent of the Company.Thegrowers, who are denominated in the leases as lessees,' agreed to payto the Company a stipulated rental of 321/2 per cent of the total "netsales" 10 derived from the sale of all products grown in their respective'Similar contracts are in effect between Park-Elitch and the other 13 greenhouseowners.8In connection with a stipulation of the parties as to the amount of plants shipped ininterstate commerce, It was agreed that shipment was "by" Park-Elitch.However, theCompany's secretary testified that the plants were shipped from the greenhouses, wherethey are taken by "the Express Company."4The transaction was with all the growers.It is not clear whether they were then fiveor six in number.The reason for the leasing is not shown.At the time of the bearing not all of the greenhouses were leased.However, oralagreements to lease as of September 1, covering greenhouses not yet leased,were in forceand the leases about to be executed.We assume for the purposes solely of this proceedingthat all the greenhouses are presently being operated under the leases.6It is not altogether clear that the interests which the growers acquired in the green-houses by virtue of their leases were those of lessees and not licensees.7The record does not disclose that the greenhouses were or are being used to growvegetables.8The use of the words"lease,"and "lessees"and similar expressions hereinafter Is notintended to indicate the existence of a legal demise of the greenhouses but merely to referto the indenturesand the persons therein named as lessees.8 See footnote 8.10 "Net sales"Isnot defined in the leases. THE PARK FLORAL COMPANY407greenhouses.The lessees further agreed to use the demised premisesonly to grow vegetables, plants, and flowers.They undertook toperform the necessary work and labor; to plant to the full capacityof their respective greenhouses; to care for, water, grow, and harvestthe products; and to deliver the products to market in first-class con-dition.In this connection, the Company agreed to market all theproducts at actual cost.Planting, care, cutting, and marketing of theproducts were required at all times to be satisfactory to one E. P.Neiman, or to some other person employed by the Company for suchpurpose.Neiman is the manager of the Company's greenhouses andhas served in that capacity for 22 years.He also is secretary of theCompany and president of Park-Elitch, as already noted.All theleaseswere made subject to the provisions of the contract, abovementioned, between the Company and Park-Elitch relating to thesale to Park-Elitch of flowers and plants grown in and about thegreenhouses except those sold through the Company's retail store.The lessees agreed to provide all soil, fertilizer, tools, hose, and equip-ment necessary for cultivation.However, in this connection the Com-pany agreed to sell all these to the lessees.-The lessees each agreed"as an independent contractor" to assume "liability" for accidents,taxes, contributions, strikes, hail, and casualties relating to "his prop-erty" in the respective greenhouses and "his operations."The Com-pany agreed to furnish heat, light, and water to the greenhousesthrough the equipment on the premises; to pay for coal, power, water,electricity, operating labor, and repair of the heating plant; and tofurnish and pay for material necessary to renew the "benches." 12 Itfurther agreed to sell to the lessees seeds, cuttings, and other materialsand equipment needed in the growing of the products. 1.3The Com-pany also agreed to make loans to the lessees to assist them "inmaking" their crop.Title to all products was to be held by the lesseesfor benefit of the Company as security for the rent and for any loansto them. The Company also for such purpose was given a lien upon allgoods and chattels in or pertaining to the greenhouses.The lesseesagreed to surrender possession under the lease "at the expiration ofthis agreement or at any time in, case of a termination for any cause."Since the signing of the leases, the Company, through Neiman or itsgreenhouse superintendent, Jensen, continues to plan and to instructthe lessees what floral products to grow and when to grow them. Theassistant growers and helpers employed in the greenhouses prior toSeptember 1 have been retained to perform the work which they pre-viously did, and this is apparently true of the other employees.Eachn It is not clear whetherthese salesare at cost. See footnote 14,infra.12 The "benches" are long horizontal containers filled with selected soil to whichfertilizeris added.Theyare used incultivation.13 It is not clear whether these sales were at cost. See footnote 14. 408DECISIONS OF NATIONALLABOR RELATIONS BOARDweek the Company advances to the lessees a sum of money to pay cur-rent expenses including the wages of assistant growers and helpers.The Company furnishes heat, water, and benches. , The soil in thebenches at the time of leasing was given the lessees.The Companysells to the lessees bulbs, cuttings, seeds, and similar materials used incultivation, which it purchases in large quantities and at a discount.The record is not entirely clear whether the sales to lessees are atactual cost.14The Company's packing sheds are used by the lesseesto pack and crate the floral products for shipment, and the Companyfurnishes the boxes, crates, newspapers, and other materials necessaryfor- such purposes.Debts incurred by the lessees to the Company inthe course of operations are paid from the receipts of floral productssold to the Company's retail store and Park-Elitch.The Company purchases various materials including bulbs, seeds,plants, cuttings, soil, fertilizer, water, fuel, pots, boxes, other con-tainers, and miscellaneous supplies which are used in planting, cul-tivating, and shipping the floral products grown in and about thegreenhouses, and in operating the greenhouses.The cost of thesepurchases in the fiscal year of the Company from July 1938 to July1939 was $63,039.As above mentioned, except for such materialswhich are furnished the lessees or used by the Company, these ma-terials since September 1 have been resold by the Company to thelessees, apparently under a credit arrangement.Substantially allbulbs are shipped to the greenhouses from outside Colorado, prin-cipally from Europe, Oregon, and Washington. The number of bulbspurchased in 1938 amounted to between 50,000 and 60,000 and theircost during the above fiscal year was $11,000. Seeds likewise areshipped to the greenhouses almost entirely from outside of the State.In the above fiscal year their cost was between $300 and $400.Ap-proximately $4,367 or 24 per cent of all plants purchased during thatyear were brought in from outside of Colorado.Although most ofthe cuttings are grown in the Company's own greenhouses, somechrysanthemum cuttings are obtained in Nebraska and Ohio, andsome carnation cuttings 15 in New York. Soil, fertilizer, water, fuel,pots, boxes, containers, and miscellaneous supplies are purchased inColorado.As above stated, the plants and flowers grown in and about theCompany's greenhouses are sold through the Company's retail storeand Park-Elitch. . The store sells not only floral products of the14The leases In question each provide :Lessor will also sell to lessee,upon reasonable request,any plants,seeds,cuttings,fertilizer,insecticide,powders, tools,equipment,etc., that it may have in stock onhand, and also deliver to market all products of lessee at actual cost to it."These cost around $185 in 1939. THE PARK FLORAL .COMPANY409Company's greenhouses, but of other greenhouse owners.During thefiscal year from July 1938 to July 1939 the total amount of sales offloral products at the retail store was $52,747, of which $877 wasshipped to points outside of Colorado.During the same period salesfrom the Company's greenhouses to Park-Elitch amounted to $135,000,about one-half of which was for plants. Sixty per cent of all plantssold to Park-Elitch are regularly shipped to points outside of Colo-rado.Some of the flowers sold to Park-Elitch likewise are shippedout of the State but the amount thereof is not shown by the record.We are satisfied, and we find, that the business of cultivating andselling the floral products grown in and about the Company's green-houses remained and still is, despite execution of the leases, the busi-ness of the Company and not that of the lessees.We are required inadministering the Act and to effectuate its policies to inquire into thesubstance of relationships.The operations and activities of the Com-pany with respect to this business, as well as its authority and control,have not changed substantiall-y since September 1, 1939.16All ma-terials and equipment used in the business are purchased or furnishedby the Company. It controls and supervises production.This isshown by the following, among other things : the lessees are boundby their contract to grow only the specified products and to use thepremises for no other purpose ; they must plant to the full capacityof the respective greenhouses ; they must perform the necessary workand labor in which they are assisted as before ; the entire process ofplanting, care, and cutting must be to the satisfaction of the Com-pany's greenhouse manager or other agent; what the lessees plant andwhen they plant it is controlled by instruction of the Company.Vari-ous functions incidental to the operation of the greenhouse and per-formed prior to September 1 by employees of the Company other thangrowers or their assistants and helpers such as maintenance of theheating plant are still performed by the Company.With respect tosale and distribution, the lessees cannot sell at will, for their leasesare subject to the Company's contract with Park-Elitch, which ex-tends beyond the term of the leases.While neither the contract northe leases apparently provide for sales through the Company's retailstore, these are continuing to be made as previously.A security titlein all products and equipment is reserved in the Company.It is true that the Company's profits under the lease are limited toits net gain after making necessary deductions from the 321/2 percent of the total net sales paid to it by the lessees.However, thereis nothing in the record to show how this percentage was reached, orwhether the Company's profits differ in amount under the leases76 As stated above, we assume,for the purposes solely of this proceeding, that theterms of the leases are being carried out. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom what they would have been under the procedure followed beforeSeptember 1.The provision for payment of the 321/2 per cent of netsales, taken in connection with the other financial arrangements exist-ing between the Company and the lessees, is merely a method forallocating the profits of the business, along with certain items, to theCompany after payment of labor and certain other costs.As already mentioned, 60 per cent of all plants and an undisclosedamount of the flowers sold to Park-Elitch under the contract areregularly shipped to points outside of Colorado. It is immaterialwhether the shipments are made from the Company's greenhouses orfrom Park-Elitch in Denver, although we have found that in the caseof the plants shipments are made from the greenhouses. It is plainthat both the Company and Park-Elitch contemplate this interstateshipment under their contract, that production by the Company andinterstate distribution by Park-Elitch are integrated operations.Thesales and distribution by Park-Elitch constitute trade and commerceamong the several States, and a stoppage of production in the Com-pany's greenhouses because of a strike or other form of industrialstrife or unrest necessarily would result in a cessation of the move-ment of the product in the interstate commerce which both theCompany and Park-Elitch contemplate.II.THE ORGANIZATION INVOLVEDUnited Greenhouse and Floral Workers Union, No. 510, is a localof The United Cannery, Agricultural, Packing and Allied Workersof America, a labor organization affiliated with the Congress ofIndustrial Organizations.The Union admits to membership green-houseworkers, including growers, helpers, laborers, farm men,maintenance employees, and truck drivers, except those having theright to hire and discharge.III.THE EMPLOYEES, WITHIN THE MEANING OF SECTION 2 (3) OF THE ACTCultivation in the greenhouses is done entirely by hand; somemachinery is used in that performed outside.Planting of the bulbs,seeds, and cuttings in the greenhouses is done in benches, in smallercontainers called "flats," and in pots.Thermal conditions are care-fully regulated throughout the year.The flowers and plants arewatered, the soil chemically treated, and other care given.Whenthe products are ready for the market, the flowers are cut, plantspotted, and the products packed or crated for shipment.About 30 persons work in and in connection with the Company'sgreenhouses.Prior to September 1 all were employees of the Com-pany.They are classified, according to work, as follows : growers THE PARK FLORAL COMPANY411and assistant growers, helpers and assistant helpers, temperatureman,truck drivers, repairman, fireman, assistant fireman, clerks, and super-intendent.The growers, as already mentioned, are in direct chargeof cultivation.Among other things they regulate the temperaturein the greenhouses, cultivate and water the plants and flowers, andcut flowers.The assistant growers assist the growers in this work.Two of them. also do some potting and packing of plants. Thehelpers also water plants, make flower cuttings, and assist in thecultivation of plants and flowers. In addition, they fill the bencheswith soil, pot bulbs, and do odd work.They also perform some ofthe packing and crating of the products in the packing sheds.Oneof the helpers works occasionally at the Company's retail store.Theassistant helper assists the helpers.The temperatureman works partof the year regulating thermal conditions.The truck drivers deliverthe plants and flowers by truck to Denver and haul soil to the green-houses.The repairman repairs benches, broken glass in the green-house roofs, and pipes.The fireman and assistant fireman fire andtend to the boilers of the heating plant Which supplies heat to thegreenhouses.One of the clerks takes orders at the greenhouses fromPark-Elitch for shipments, solicits orders from customers, and notesthe time of all workers on time sheets which are sent to the Com-pany's offices in Denver.-The other clerk is the shipping clerkwho assembles the plants for shipment from the greenhouses.Thesuperintendent has charge of all workers, gives orders to the growersand helpers, and has authority to hire and discharge.18The Company contends that as a result of the making of theleases, not more than eight of the above workers are its employees.Although no specific mention is made of the identity of the eight,reference evidently is intended to be had to.the three truck drivers,the fireman 'and assistant fireman, the two clerks, the superintendent,and the repairman i9 In sum, the Company maintains that eachgrower with whom a lease was made is an independent proprietor orcontractor and not its employee, and the assistant growers, helpers,and assistant helpers working in the greenhouses covered by theindenture are the grower's employees. In so far as this contention17 It appearsthat time is kept by the Company atthe present of all growers, helpers,and other workers regardlessof the existence of the leases.'aWhether this authorityexists over lessees is discussed later.1BThis is shown from the following undertakingsof the Companyin the leases, amongother things:1.Lessor willalso sellto lessee . . .any plants...etc., ... and also deliver tomarket allproductsof lesseeat actual cost to it.2.Lessor agreesto . . . furnish heat, . . . and payfor all . . . operating labor, andrepairs ofsaid heating plant.3.Lessor willemploy ... E. P. Neiman,or some other skilled and experienced manto advise andconfer withlessee . . . and lessee agrees that all such matters shall beat all times satisfactory to him.The temperaturemanevidently was not being employed atthe time of the hearing. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDassumes that cultivation and sale of the floral products grown insuch greenhouses is the business of the grower and not of the Com-pany, what has been heretofore set forth is applicable and need notbe restated.We are satisfied that regardless of the execution of the leases thegrowers did not by virtue of that fact cease to be employees of theCompany, within the meaning of Section 2 (3) of the Act.20 Theterm employee, as used in the statute, embraces "any employee,"that is, all employees in the legal and conventional sense except thoseby express provision excluded.21The status of the growers is notconclusively determined by their designation in the leases as lesseesand as independent contractors, nor by provisions in the leases re-lating to a demise or license.Here the growers continued to holdthe same relative positions which as employees they had filled priorto September 1.They still are required to, and do, grow plants andflowers, water them, regulate the temperature, and cut flowers.Theyare "supposed" to work the same number of hours which they pre-viously worked.Purchases in the market of bulbs, seeds, and similarmaterials, various containers, and equipment for use in the green-houses,maintenance of heat and water facilities, employment of"operating labor," and provision for packing facilities are all func-tions of the Company performed by employees other than growers.Sales of the floral products are made through the Company's retailstore or through Park-Elitch under the Company's contract withthat agency, and not at the will of the growers. In brief, the workof the growers, as before, is one stage in and an integral part of theCompany's entire business, its purchasing, production, and market-ing.Moreover, the growers are subject to the same extensive controlby and right of control in the Company over the manner and modeof their work. Indeed, the leases are conditioned upon the grower'sagreement to "plant, . . . care for, water, grow and harvest," andthat such "planting, care, cutting . . . shall be at all times satisfac-tory" to the Company.Discharge by the growers of their dutiesunder the leases and otherwise in connection with the respectivegreenhouses concerns not so much the accomplishment of any speci-fied result as a continuing operation in close association with thewhole of the Company's enterprise.Their enjoyment of what in-terests they acquired in the greenhouses under the leases does notpreclude their being employees.Their rights of occupancy and pos-20 Section 2 (3) of the Act provides,in part:The term "employee"shall include any employee, .. . but shall not include anyindividual employed as an agricultural laborer, . . .Whether the growers are excepted,as agricultural laborers,from the operation of theAct, is discussed below.21 SeeMatter of SeattlePost-Intelligencer DepartmentofHearstPublications,Inc.andSeattle Newspaper Guild, Local No.82, 9 N. L. R. B.1262, 1274-1275. THE PARK FLORAL COMPANY413session are incident and requisite to the performance of their servicesas employees.We do not consider the method by which the growersare compensated as inconsistent with their employee status.Con-pensation of employees may be computed on the basis of sales re-ceipts, purchases, and other items, and may be supplemented by acredit arrangement with the employer.The purchases of the growersfrom the Company of seeds, cuttings, fertilizer, and other materialand equipment are simply part of the entire financial arrangementwhereby the compensation is fixed.As above mentioned, a securitytitle in all materials and products is reserved in the Company.22We find that the growers who work in the Company's greenhouses,whether or not they have made a lease with the Company in themanner above set forth, have not by virtue thereof ceased being em-ployees within the meaning of Section 2 (3) of the Act.23We also are satisfied that the assistant growers, helpers, and assist-ant helper who work in the greenhouses similarly did not cease beingemployees of the Company, within the meaning of Section 2 (3).Theconsiderations which led us to conclude that the growers are em-ployees apply equally here.Like the growers, these persons performthe same services and occupy the same relative position in the businessof the Company as before September 1.The agreement of the grow-ers that planting, care, cutting, and marketing of the floral productsshall be to the satisfaction of Neiman or other employee subjects thework of these persons to the same control by the Company as previ-ously existed.Moreover, since the growers are employees of theCompany, the assistant growers, helpers, and assistant helpers areits employees.This would be true under general law, even thoughthe growers did the hiring.That the growers, helpers, and assistanthelpers are paid weekly by the growers out of a weekly advance bythe Company to the growers does not establish that these workers areemployees of the growers and not of the Company.The Company also urges that the growers, assistant growers, help-ers, and assistant helpers are not employees within the meaning ofthe Act, because of the exception made in Section 2 (3) regardingagricultural laborers.24The Company contends that these employeesare excluded, as agricultural laborers, from the operation of thestatute.We have had occasion in several cases to interpret the term "agri-cultural laborer" as used in the Act.25What we have said may be22For judicial treatment of a question under local statute similar to that here con-sidered, seeCarlson v. Industrial Accident Commission,213 Cal. 287, 2 Pac. (2d) 151,cert. den. 284 U. S. 681.23 SeeMatter of Interstate Granite CorporationandGranite Cutters' InternationalAssociation of America, Charlotte Branch,11 N. L. R. B. 1046.24 Seefootnote20,supra.25 SeeMatter of North Whittier Heights Citrus AssociationandCitrus Packing HouseWorkers Union, Local No. 21091,10 N. L. R. B. 1269;Matter of American Fruit Growers, 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDepitomized,as follows : An agricultural laborer, within the meaningof Section 2 (3), is a person employed by the owner or a tenantof a farm on which products in their raw or natural state are pro-duced(1) to perform services on such farm in connection with thecultivation of the.soil, the harvesting of crops, the nursing, feeding,ormanagement of livestock,bees, and poultry,or other ordinaryfarming operations;or (2) to perform services in connection withthe processing of the products produced,or the packing,packaging,transportation or marketing of such products in their raw or natural,or processed state, as an incident to ordinary farming operations, asdistinguished from manufacturing or commercial operations.Under this construction of the statute,persons employed to culti-vate plants and flowers in commercial greenhouses,to perform otherservices in connection with the operation of these greenhouses, suchas tending to the heating and watering facilities,or to pack,package,transport,or market the floral products grown,are not agriculturallaborers.The cultivation in which they engage is not done on afarm, nor are the other serviceswhich theyperform incident toordinary farming operations.Planting,care, and growing of theplants and flowers have been removed from the farm and from thenatural conditions which there obtain,and are carried on under arti-ficial conditions and as a specialized process.Growing is done insoil-filled containers kept in glass-covered, heat-regulated houses.Production is continuous throughout the year and not affected bythe change of the seasons.The work in the greenhouses is industrialin nature rather than agricultural in the common understanding .ofthat term.Withrespect to the services performed in operating theheating and watering facilities,in packing,packaging,transporting,and marketing the products,and in other similar activities,such workis not agricultural in nature,nor is it, in view of what has been statedabove, incident to ordinary farming operations.26The record shows that one employee of the Company engages incultivation during the temperate months on the land adjacent to thegreenhouses.Inasmuch as he also is employed as a helper insidethe greenhouses,when not working outside, we are of the opinionthat he may be considered with those inside the greenhouses for pur-poses of work classification.Inc., et al.,andFruit & Vegetable Workers Sub-Local of #191, UCAPAWA, C. I. 0., 10N. L. R. B. 316;Matter of Tovrea Packing Company, a corporationandAmalgamatedMeat Cutters and Butcher Workmen of North America, Local No. 313,12 N. L. R. B. 1063 ;Matter of Grower-Shipper Vegetable Association of Central CaliforniaandFruit andVege-tableWorkers' Union of California, No. 18211,15 N. L. R. B. 322;Matter of CaliforniaWalnut Growers AssociationandWalnutWorkers Union,Local 92of 'United Cannery,Agricultural, Packing and Allied Workers of America,18 N. L. R. B. 493. .26 See, generally,Park Floral Co. V. Industrial Commission,91 Pac. (2d) 492 (Colo.1939),where greenhouse employees of the Company were held not to be agriculturallaborers, within the meaning of the Colorado "Employment Act." THE PARK FLORAL COMPANY415We find that the workers employed in and in connection with theCompany's greenhouses, including growers, assistant growers, help-ers, assistant helpers, truck drivers, firemen, assistant firemen, tem-peraturemen, repairmen, and shipping clerks, are not' agriculturallaborers within the meaning of Section 2 (3) of the Act.IV. THE QUESTIONCONCERNING REPRESENTATIONIn May 1939, the Union, through its representatives, informed theCompany that it then represented a majority of the employees work-ing in and in connection with the Company's greenhouses, and re-quested the Company to bargain collectively with it in respect towages, hours, and other working conditions of these employees.TheUnion submitted to the Company a draft of a proposed contract tobe used as a basis for negotiations.The Company refused to enterinto collective bargaining until the Union was certified as collectivebargaining representative by the Board.We find that a question has arisen concerning representation ofemployees of the Company.V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the States and foreign countries, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.VI. THE APPROPRIATE UNITIn its petition the Union alleges that "all employees in the green-house with the exception of the superintendent" constitute a unitappropriate for purposes of collective bargaining.As further de-fined by the Union at. the hearing, this unit would comprise allworkers employed in and in connection with the Company's green-houses, and specifically growers, assistant growers, helpers, tempera-turemen, assistant helpers, truck drivers, firemen, assistant firemen,repairmen, and shipping clerks, but would exclude all persons havingauthority to hire and discharge, such as the superintendent, assistantsuperintendent, and secretary of the Company, and the timekeeper.We see no reason for not finding the afore-mentioned unit to beappropriate.The functional coherence in 1 heir work shows a mutu-ality of interest as employees.Accordingly, we find that all workers 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed in and in connection with the Company's greenhouses,including growers'27 assistant growers, helpers, assistant helpers, truckdrivers, firemen, assistant firemen, temperaturemen, repairmen, andshipping clerks, but excluding all persons having authority to hireand discharge, the superintendent, assistant superintendent, and thesecretary of the Company, and the timekeeper, constitute a unit ap-propriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VII. THE DETERMINATION OF REPRESENTATIVESAt the time of the hearing, approximately 30 persons were employedin the appropriate unit.One of the members of the Union testifiedthat 19 of these employees had in his presence signed certain mem-bership application cards designating the Union as the signers' bar-gaining representative.The Union was unwilling to submit thesecards into evidence because it feared that such disclosure would resultin company discrimination against the signers, although the Companystated that it would engage in no such discrimination. In view ofthe nature and quantity of the proof offered regarding representa-tion, we believe, and find, that the question which has arisen concern-ing the representation of the employees can best be resolved by hold-ing ai election by secret ballot to determine the choice of bargainingrepresentative.Since the filing of the petition and the hearing thereon, the Unionfiled with the Regional Director a charge alleging that the Companyhad engaged in and was engaging in certain unfair labor practiceswith respect to employees in the greenhouses. In view of this circum-stance the election which we shall direct will be heldat a time to bedetermined by the Board at a future date. Those employees in theappropriate unit will be eligible to vote, subject to such limitation andadditions as then may be stated by the Board.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Park Floral Company, Englewood,Colorado, within the meaning of Section 9 (c) and Section2 (6) and(7) of the National Labor Relations Act.21 There is some claim in the record that the growers have authority to hire and dis-charge.If this is so, they are excluded from the appropriate unit. THE PARK FLORAL COMPANY4172.All workers employed in and in connection with the Company'sgreenhouses, including growers, assistant growers, helpers, assistanthelpers, truck drivers, firemen, assistant firemen, temperaturemen,repairmen, and shipping clerks, but excluding all persons having au-thority to hire and discharge, the superintendent, assistant superin-tendent, and the secretary of the Company, and the timekeeper, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor. Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Park Floral Company, Englewood, Colorado, an electionby secret ballot shall be conducted at such time as the Board hereaftershall direct, under the directioui and supervision of the RegionalDirector for the Twenty-second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among all workers employedin and in connection with the Company's greenhouses, including grow-ers, assistant growers, helpers, assistant helpers, truck drivers, firemen,assistant firemen, temperaturemen, repairmen, and shipping clerks,employed by the Company, but excluding all persons having author-ity to hire and discharge, the superintendent, assistant superintend-ent, and the secretary of the Company, and the timekeeper, to deter-mine whether or not they desire to be represented by United Green-house and Floral Workers Union, No. 510, for the purposes of col-lective bargaining.